***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


                                                             Electronically Filed
                                                             Supreme Court
                                                             SCWC-30484
                                                             09-AUG-2013
                                                             09:27 AM




          IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                               ---o0o---


 IN THE MATTER OF THE APPLICATION OF HONOLULU CONSTRUCTION AND
DRAYING COMPANY, LIMITED, to register and confirm title to land
  situate at Honolulu, City and County of Honolulu, State of
         Hawai#i, ALOHA TOWER DEVELOPMENT CORPORATION,
                     Respondent/Petitioner,

                                   vs.

  STATE OF HAWAI#I, DEPARTMENT OF LAND AND NATURAL RESOURCES,
  TRUSTEES OF THE WILLIAM G. IRWIN CHARITY FOUNDATION, SCENIC
HAWAI#I, INC., THE OUTDOOR CIRCLE, HISTORIC HAWAI#I FOUNDATION,
HAWAI#I’S THOUSAND FRIENDS, LIFE OF THE LAND, WILLIAM OLDS, JR.
    AND JANE OLDS BOGARD, AND INTERVENOR, CITY AND COUNTY OF
               HONOLULU, Respondents/Respondents,

                                   and
                      SCENIC HAWAI#I, INC.,
              Petitioner/Respondent-Cross-Appellee,

                                   vs.

               ALOHA TOWER DEVELOPMENT CORPORATION,
              Respondent/Petitioner-Cross-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (ICA NO. 30484; APPLICATION NO. 787; L.C. CASE NO. 01-1-0007)

                               SCWC-30484

                            August 9, 2013

 RECKTENWALD, C.J., NAKAYAMA, ACOBA, MCKENNA, AND POLLACK, JJ.
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



                   OPINION OF THE COURT BY ACOBA, J.

            We hold that the Land Court (the court)1 was right in

awarding attorneys’ fees and costs under the private attorney

general doctrine, see Sierra Club v. Dep’t of Transp. of State of

Hawai#i, 120 Hawai#i 181, 218, 202 P.3d 1226, 1263 (2009) (Sierra

Club II), to Petitioner/Respondent-Cross-Appellee Scenic Hawai#i,

Inc. (Scenic Hawai#i)2, inasmuch as (1) the subject litigation
vindicated the important public policy of preserving public parks

and historic sites,(2) the early and prompt intervention of

Scenic Hawai#i was necessary in light of the efforts by Aloha

Tower Development Corporation (ATDC), Respondent/Petitioner-

Cross-Appellant, represented by the Attorney General (AG), to

rescind the park status of the park involved,3 and (3) a

significant number of people will benefit from the use of the

park and its preservation as a historical site, and from the

general precedential value of this case in enforcing the

dedication of land for public parks and as historic sites.

            Because the Intermediate Court of Appeals (ICA) held to
the contrary, we vacate the January 18, 2013 judgment of the ICA




      1
            The Honorable Gary W.B. Chang presided.

      2
            The name of the organization Scenic Hawai#i, Inc. is used in the
Record on Appeal and briefs both with and without an #okina.

      3
            Scenic Hawai#i also absorbed attorneys’ fees of the allied non-
profit organizations who intervened.

                                      2
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



filed pursuant to its December 19, 2012 Published Opinion4, and

affirm the March 29, 2010 Final Judgment of the court.

                                     I.

            The private attorney general doctrine was first

discussed by this court in In re Water Use Permit Applications,

96 Hawai#i 27, 25 P.3d 802 (2001) (Waiahole II).           “[N]ormally,

pursuant to the ‘American Rule,’ each party is responsible for
paying his or her own litigation expenses.”           Sierra Club II, 120

Hawai#i at 218, 202 P.3d at 1263 (quoting Fought & Co. v. Steel

Eng’g and Erection, Inc., 87 Hawai#i 37, 50-51, 951 P.2d 487,

500-01 (1998) (brackets omitted)).         However, this court has

recognized the private attorney general doctrine as an exception

to this general rule.      See, e.g., Sierra Club II, 120 Hawai#i at

181, 202 P.3d at 1226; Maui Tomorrow v. Bd. of Land & Natural

Res., 110 Hawai#i 234, 131 P.3d 517 (2006); Waihole II, 96 Hawai#i

at 29, 25 P.3d at 804 (2001).        The private attorney general

doctrine sets forth an equitable rule enabling an award of
attorneys’ fees for vindication of important public rights.

Sierra Club II, 120 Hawai#i at 218, 202 P.3d at 1263 (“within the

equitable powers of the judiciary to provide, is the award of

substantial attorneys fees to those public-interest litigants and

their attorneys . . . .”) (quoting Serrano v. Priest, 20 Cal.3d

25, 141 Cal.Rptr. 315, 569 P.2d 1303, 1313-14 (1977)).



      4
            The opinion was filed by Associate Judges Daniel R. Foley, Alexa
D.M. Fujise, and Katherine G. Leonard.

                                      3
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


            Courts applying the doctrine consider three basic factors: (1) the
            strength or societal importance of the public policy vindicated by
            the litigation, (2) the necessity for private enforcement and the
            magnitude of the resultant burden on the plaintiff, [and] (3) the
            number of people standing to benefit from the decision.

Id. (quoting Maui Tomorrow, 110 Hawai#i at 244, 131 P.3d at 527)

(brackets omitted)(emphasis added).

                                    II.

                                     A.

            In 1930, Helene Irwin Fagan (Fagan) dedicated Irwin
Park5 to the Territory of Hawai#i (Territory) in trust “to be

used as a public park to beautify the entrance to Honolulu

Harbor.”    The deed and trust agreement between Fagan and the

Territory included four restrictive covenants (Restrictions and

Conditions) that governed the use and maintenance of Irwin Park,

including preserving and using Irwin Park as a public park.                 The

pertinent Restrictions and Conditions are as follows:
            (1) [t]he [Territory] shall . . . within three (3) years
            from and after the date hereof have converted all of said
            land, into a public park to be designated as the “Irwin
            Memorial Park.”

            (2) The [Territory] shall, at all times hereafter, suitably
            maintain all of said real property as a public park under
            the jurisdiction and control of the . . . Harbor
            Commissioners, or their successors in office . . . .

            . . . .

            (4) In the event that . . . all of said land shall not be suitably
            maintained by the [Territory] at any time hereafter as a public
            park, or if said public park shall at any time cease to be
            designated as “Irwin Memorial Park[,]” or if at any time hereafter
            any portion of said land shall be abandoned as a public park,
            . . . thereupon forthwith all right, title[,] and interest of the




      5
            Irwin Park is located in Honolulu, Oahu, mauka of the Aloha Tower
Marketplace and is bounded by North Nimitz Highway, Fort Street, Bishop
Street, and Aloha Tower Drive.

                                      4
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


          [Territory], and its successors and thereof, shall forthwith
          terminate, and title to all of said real property hereby conveyed
          shall forthwith immediately and without further act of either
          party to this agreement, their successors or assigns, revert to
          [Fagan], and her heirs and assigns, in fee simple absolute.

(Emphasis added.)

          On March 13, 1931, Territorial Governor Lawrence M.

Judd issued Executive Order No. 473 (Executive Order) which set

aside and converted the property into a public park and adopted

the Restrictions and Conditions set forth in the deed of Fagan to
the Territory.    This Executive Order has been and remains in full

force and effect since March 13, 1931.

          Prior to 1951, the Territory, through its Department of

Public Works (DPW), developed plans to improve, construct, and

widen Nimitz Highway.     The plans required encroachment upon a

portion of Irwin Park that totaled 24,303 square feet.            By a

letter dated August 7, 1951, the Territory, through R. M. Belt,

the then Superintendent of the DPW, wrote to Fagan to request her

consent to the construction and waiver of all of the Restrictions

and Conditions.

          On January 25, 1952, Wilford D. Godbold (Godbold), a

Special Deputy Attorney General with the DPW, wrote to Fagan

regarding the Nimitz Highway Plan.        Godbold’s letter to Fagan

stated, in relevant part:
                In connection with the above referred matter
          [regarding construction of the Nimitz Highway] an opinion
          has been received from the Territorial Attorney General and
          an appraisal has been obtained from the Territorial Board of
          Appraisers whereby an exchange has been held proper in
          connection with [] Fagan’s reversionary interest in the
          portion of Irwin Memorial Park. The Territorial land which
          can be exchanged for such interest is of course limited to



                                     5
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


           the value of $5,000.00. Pursuant to your request, an appraisal is
           now being made of the Hana Airport land by the Territorial Board
           of Appraisers . . . .
           . . . .
           It is therefore requested that you confirm, on the enclosed
           copy of this letter, your previous statement that [] Fagan
           would waive all of the reversionary provisions contained in
           that deed dated November 7, 1930 and recorded in
           Registration Book 99, Page 229, in the Bureau of Conveyances
           at Honolulu. The necessary instruments to formalize this
           waiver and proposed exchange will be prepared as soon as
           possible. You will be informed immediately upon the receipt
           of the appraisal of the Maui land.

(Emphases added.)    Fagan responded to Godbold’s letter on January

31, 1952 by signing a copy of his letter with the following

insertion over her signature:
           Waiver is hereby made of any and all damages resulting from
           a breach of the conditions contained in that certain deed
           above referred to. It is hereby agreed that the restrictive
           conditions contained in such deed will be withdrawn and
           cancelled.

           Nimitz Highway was constructed and the construction

encroached upon Irwin Park.       However, the proposed exchange of

Hana land never occurred, and the agreement set forth by Fagan in

the January 31, 1952 letter she wrote in response to Godbold’s

January 25, 1952 letter was never consummated.           There was

apparently no further communication or documentation regarding

the proposed exchange.
           Fagan died on May 30, 1966 in California.           William L.

Olds, Jr (Olds) and Jane Olds Bogart (Bogart) are Fagan’s

grandchildren and heirs.      The William G. Irwin Charity Foundation

(Foundation) is named in Fagan’s will as the principal

beneficiary of her residuary estate.




                                      6
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



           In 1981, the Hawai#i State Legislature enacted Hawai#i

Revised Statutes (HRS) Chapter 206J.        HRS § 206J-4 (Supp. 2008)6

established the ATDC.     HRS § 206J-1 (2001), entitled “Findings

and Purpose”, setting forth the purpose of the chapter, states in

relevant part that, “[t]he legislature finds that the area in

downtown Honolulu on the waterfront, including . . . Irwin

Memorial Park . . . is one of the most valuable properties in
downtown Honolulu . . . .      The legislature finds and determines

that the purpose of this chapter is in the public interest and

constitutes a valid public purpose.”

           Additionally, HRS § 206J-6 (2001), in part, codified

Executive Order 472 by placing limitations on the ATDC with

respect to Irwin Park.     HRS § 206J-6(c) provides that “Irwin

Memorial Park shall be retained as a public park subject to the

reservations and conditions set forth in the deed of Helen Irwin

Fagan to the Territory of Hawai#i.”        (Emphasis added.)

           In October 1999, the Hawai#i Historic Places Review
Board placed Irwin Park on the Hawai#i Register of Historic

Places, which confirmed Irwin Park’s status as a historic




     6
           HRS § 206J-4(a) states, in pertinent part:

           § 206J-4 Aloha Tower development corporation; established.
           (a) There is established the Aloha Tower development
           corporation, which shall be a public body corporate and
           politic, a public instrumentality, and an agency of the
           State. The development corporation shall be placed within
           the department of business, economic development, and
           tourism for administrative purposes, pursuant to section 26-
           35.

                                      7
        ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



property pursuant to HRS § 6E and Hawai#i Administrative Rules

Title 13, Chapter 198.

                                        B.

              The proceedings underlying the instant request for

attorneys’ fees may be summarized briefly.             On May 15, 2001, ATDC

filed a Petition in the court to expunge the deed restriction on

Irwin Park requiring that it be preserved as a public park
(Petition).      The Certificate of Service attached to the Petition

states that it was served upon John W.K. Chang, the attorney for

Party-in-Interest State of Hawai#i (the State), and “Jane Fagan

Olds and William Olds, Trustees of the William G. Irwin Charity

Foundation.”

              On May 15, 2001, ATDC filed an ex parte application for

an Order to Show Cause (Order to Show Cause) giving the parties

in interest, including the State and the Foundation notice of the

Petition, and an Order to Show Cause was issued on the same date

by the court.       On June 8, 2001, Scenic Hawai#i and four other
preservation organizations7 moved the court for leave to intervene

in the litigation in order to preserve Irwin Park as a public

park.     On the same date, Scenic Hawai#i filed an ex parte

application to shorten time on its Motion to Intervene, stating

that if the motion to shorten time was not granted, “the only


      7
            The Outdoor Circle, Historic Hawai#i Foundation, Hawai#i’s Thousand
Friends, and Life of the Land were referred to as “the Preservation
Organizations” in the court proceedings. In the interest of simplicity, the
organizations are referenced together as “Scenic Hawai#i” when discussing the
proceedings below. The Preservation Organizations are Hawai#i non-profit
corporations.

                                         8
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



parties who will be present in [c]ourt on [the date of the Order

to Show Cause hearing] will be the State of Hawai#i and possibly

the [] Foundation.”     On June 14, 2001, ATDC filed a Memorandum in

Opposition to Scenic Hawai#i’s Motion to Intervene.           Also on June

14, 2001, the Foundation answered ATDC’s May 15, 2001 Petition,

stating, inter alia, that “the ‘reservations and conditions’ in

the Fagan deed have never been waived, released or abandoned by
the Grantor nor her successors and assigns.”

           On June 15, 2001, the City & County of Honolulu (City)

moved to intervene.      The City’s Memorandum in Support of its

Motion to Intervene stated, inter alia, that, “[o]nce the

restrictive covenants are removed, it is the City’s understanding

that ATDC intends to replace [Irwin] Park and parking area with a

multi-level parking structure.”        In support of its right to

intervene, the City’s memorandum further stated that “[i]t cannot

be disputed that the City has an obligation, arguably a

responsibility, to take actions which substantially advance
legitimate public interests, including protecting and preserving

open space and the health and welfare to the public that open

spaces in urban areas afford.”        The City’s memorandum also went

on to argue that its intervention was proper because its interest

was inadequately represented by the existing parties to the suit.

On this point, the City alleged that “even if the heirs of []

Fagan were properly served, their interest may not be parallel

with that of the City in preserving the Park,” because, “[t]he


                                      9
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



heirs, who apparently live outside the State of Hawai#i, may

instead prefer to reach a monetary settlement with ATDC to waive

the restrictive covenants in the deed.”           The City also

acknowledged that Scenic Hawai#i “at least to the extent of

preserving [Irwin] Park, [has] similar interests as the City.”

             On June 18, 2001, the court granted Scenic Hawai#i’s

Motion to Intervene.       On June 27, 2001, Bogart and Olds, as
individuals, filed their Answer and Response to the Petition of

May 15, 2001, asserting an interest in Irwin Park and in the

restrictive covenant that ATDC sought to expunge.             At a hearing

on July 2, 2001, the City’s Motion to Intervene was granted.

             On April 2, 2002, the court, in response to a motion by

ATDC, filed an Order to Show Cause ordering the State and DLNR to

appear as parties in interest.         On May 2, 2002, the State and

DLNR filed a Response to the Order to Show Cause.             The State and

DLNR responded in support of ATDC’s filing of the Petition.

             In November and December 2002, a non-jury trial was
held.     At the close of trial on December 12, 2002, the court

orally denied the petition, stating:
             Therefore for these and other good cause shown in the record
             the court concludes that the restrictive covenants and
             reversionary interests contained in the 1930 deed are still
             valid and in full force and effect. Since the covenants and
             reversionary interests are still in effect, there is an
             absence of good cause to grant the [P]etition. Therefore
             the [P]etition is denied.

             Scenic Hawai#i8 filed a Motion for Attorneys’ Fees and


      8
            The Motion for Attorneys’ Fees and Costs was filed by all the five
“Preservation Organizations.” However, in its Application for a Writ of
Certiorari (Application) to this court, Scenic Hawai#i states that “Scenic

                                      10
       ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



Costs on August 28, 2008, “pursuant to Rules 7 and 54(d) of the

Hawai#i Rules of Civil Procedure and the common law principles

set forth in Maui Tomorrow[], 110 Hawai#i 234, 131 P.3d 517

(2006).”     Olds and Bogart and the Foundation filed Motions for

Joinder in Scenic Hawai#i’s Motion for Attorneys’ Fees and Costs.

The Motion for Joinder filed by Olds and Bogart stated, in part,

that
             [i]n seeking to undo a private contract with [] Fagan,
             [ATDC] actually violated the public trust that resulted
             therefrom, and undermined the State’s own parens patriae
             obligations. [Olds and Bogart] could not stand idly by.
             For [Olds and Bogart], and their family [F]oundation [], the
             Petition was nothing less than an attempt to impair
             contractual obligations owing to the Irwin Family, as well
             as a violation of the public trust.[ 9]

ATDC filed a Motion in Opposition to both motions for attorneys’

fees on October 31, 2008.

             The court filed its “Findings of Fact, Conclusions of

Law, and Order” on November 3, 2008.10           In its Findings of Fact,

the court stated that Fagan’s January 31, 1952 response to

Godbold’s request to withdraw the Restrictions and Conditions did
not constitute a waiver of those Restrictions and Conditions.


Hawai#i alone, paid for all of the attorneys’ fees and costs.”

       9
             Olds and Bogart and the Foundation are not requesting attorneys’
fees on appeal, instead, the issue on appeal deals exclusively with Scenic
Hawai#i’s request for attorneys’ fees and costs.

      10
            The November 3, 2008 Findings of Fact, Conclusions of Law, and
Order recognizes six respondents to the Petition: (1) William L. Olds, Jr.,
Jane Olds Bogart, William L. Olds, III, George T. Cronin, and Anthony O.
Zanze, as Trustees of the William G. Irwin Charity Foundation; (2) William L.
Olds, Jr. and Jane Olds Bogart, individually, as natural heirs of Fagan and
persons with an interest in effecting her registered restrictions and
conditions; (3) Scenic Hawai#i, The Outdoor Circle, Historic Hawai#i
Foundation, Hawai#i’s Thousand Friends, and Life of the Land, as “Preservation
Organizations”; (4) The City and County of Honolulu; (5) the State of Hawai#i;
and (6) the Department of Land and Natural Resources.

                                       11
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



Rather, the court determined, Fagan’s response constituted “an

agreement to agree (to exchange a waiver for Hana land), not the

waiver itself.”     The court went on to state that, “[t]he

agreement into which [] Fagan agreed to enter, set forth in the

January 31, 1952 language inserted by [] Fagan in her response to

attorney Godbold’s January 25, 1952 letter, was never

consummated.”     In its Conclusions of Law, the court held, inter
alia, that the restrictive covenants were still in effect.
            10. For the foregoing reasons, this [c]ourt finds and
            concludes that the Restrictions [and] Conditions contained
            in the Indenture from [] Fagan to the Territory of Hawai#i
            dated November 7, 1930 . . . as well as in Executive Order
            No. 472 issued on March 13, 1931 . . . are still valid and
            remain in full force and effect. The Territory did not
            acquire any interest in [] Fagan’s reversionary interest in
            the Property.
            11. ATDC is not entitled to any relief pursuant to its
            Petition filed herein. The subject deed restriction shall
            not be expunged from Land Court Certificate of Title No.
            310,513. The Property is, and remains, subject to the
            restriction that it be used as a public park to beautify the
            entrance to Honolulu Harbor.

(Emphases added.)     The court’s Order denied the Petition with

prejudice and stated that, “[t]o the extent that recovery of

attorney’s fees and costs may be awardable under law,
[r]espondents may . . . file a motion for attorney’s fees and

costs.”

            On November 5, 2008, Scenic Hawai#i filed a Reply

Memorandum in Support of its Motion for Attorneys’ Fees and

Costs.    At a hearing on November 10, 2008, the court requested

supplemental briefing on the issue of attorneys’ fees.             On June

26, 2009, the court entered an Order Granting in Part and Denying

in Part Scenic Hawai#i’s Motion for Attorneys’ Fees and Costs.


                                     12
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



The order stated, in part, that “Scenic Hawai#i has satisfied the

three-prong test of the private attorney general doctrine” but

that the request for fees was “denied without prejudice” to

Scenic Hawai#i presenting billing entries for fees, rather than

“block billing.”    (Emphasis in original.)

          Scenic Hawai#i filed its “Renewed Motion for Attorney’s

Fees” (Renewed Motion) on December 23, 2009.          ATDC opposed Scenic
Hawai#i’s Renewed Motion.     On February 24, 2010, the court

granted Scenic Hawai#i’s Renewed Motion in the amount of

$130,674.09 for attorney’s fees.         On March 29, 2010, the court

entered its Final Judgment in favor of Scenic Hawai#i in the

total amount of $135,637.69, which represented attorneys’ fees

and costs.

                                   III.

          ATDC appealed to the ICA on April 28, 2010 and Scenic

Hawai#i cross-appealed on May 12, 2010.        On appeal, the ICA

recognized three factors that must be considered in deciding
whether to apply the private attorney general doctrine: “(1) the

strength or societal importance of the public policy vindicated

by the litigation, (2) the necessity for private enforcement and

the magnitude of the resultant burden on the plaintiff, [and] (3)

the number of people standing to benefit from the decision.”               Id.

at 73, 293 P.3d at 146     (emphasis in original) (citing Sierra

Club II, 120 Hawai#i at 218, 202 P.3d at 1263).




                                    13
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



            In connection with the first prong, the ICA held that

“[t]he public policy advocated by Scenic Hawai#i ... had no

connection to or impact on the factual dispute regarding whether

Fagan had waived the deed restrictions or gifted the reversionary

interest,” because the issues “concerned whether ATDC had

demonstrated it was entitled to . . . expunge the deed

restrictions on the Property[.]”           Id.
            Regarding the second prong, the ICA held that “Scenic

Hawai#i did not serve ‘as the sole representative of the

vindicated public interest.’”        Id. at 75, 293 P.3d at 148

(quoting Waiahole II, 96 Hawai#i at 31, 25 P.3d at 806)

(citations omitted).      Thus, it was “unnecessary for Scenic

Hawai#i to respond to ATDC’s Petition,” so the court “need not

consider the magnitude of the burden resulting from Scenic

Hawai#i’s intervention[.]”       In re Honolulu Const., 129 Hawai#i at

75, 293 P.3d at 148.      Finally, the ICA held that there was “no

need to address” the third prong because Scenic Hawai#i failed to
satisfy the first or second prong.           Id.   The court’s March 29,

2010 Final Judgment was reversed as to its award of attorneys’

fees and costs, but was “affirmed in all other respects.”11              Id.


      11
             The ICA also stated that (1) “[n]one of the parties challenged the
[] [c]ourt’s decision on the merits of ATDC’s petition,” (2) none of the
parties “contend[ed] that the [] [c]ourt erred when it determined that Scenic
Hawai#i had standing and would be permitted to intervene in this Land Court
registration matter[,]” and (3) “none of the State parties argued that
sovereign immunity bars an award of attorney’s fees against a State agency
herein (or attempted to distinguish this case from the statutory waiver of
sovereign immunity that was held to apply in Sierra Club II).” In re Honolulu
Const., 129 Hawai#i at 75 n.5, 293 P.3d at 148 n.5. “Therefore,” the ICA
noted, “we do not address these issues and this opinion should be construed
accordingly.” Id. We agree that sovereign immunity was not raised and

                                      14
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



                                     IV.

            In its Application, Scenic Hawai#i asks “[w]hether the

[ICA] gravely erred in holding that the [] [c]ourt abused its

discretion [in] awarding Scenic Hawai#i its attorneys’ fees and

costs under the Private Attorney General Doctrine [].”

                                     V.

            Scenic Hawai#i’s Application essentially argues that
the court did not abuse its discretion in granting fees, because

Scenic Hawai#i did in fact meet all three prongs of the private

attorney general doctrine.       ATDC’s April 3, 2013 Response argues

that the ICA correctly applied the three prongs of the private

attorney general doctrine pursuant to Hawai#i precedent, and that

the ICA properly reviewed the award of attorneys’ fees in holding

that the court had abused its discretion.

            Scenic Hawai#i filed a Reply with this court on April

10, 2013, stating, inter alia, that “[t]he City [] rode the coat-

tails of Scenic Hawai#i[,]” and that “[a]dditionally, even though
[the court] ordered the State and the DLNR to appear, they took

no active role.”     Thus, Scenic Hawai#i concludes, “the ICA

mischaracteriz[ed] the ‘vigorous’ involvement of the other

parties and the lack of any reason for Scenic Hawai#i to remain

involved in the matter after [the other parties] joined.”

                                     VI.

            In its Opening Brief to the ICA, ATDC challenged the


therefore is not involved in this case.

                                     15
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



application of the “abuse of discretion” standard to trial court

determinations involving the private attorney general doctrine

and argued in favor of de novo review.         In its Response filed

with this court, ATDC briefly reiterates this argument.

          Sierra Club II could be construed as applying a de novo

standard of review as to whether the plaintiff satisfied the

private attorney general doctrine, and an abuse of discretion
standard as to the monetary amounts that were awarded.            See

Sierra Club II, 120 Hawai#i at 220-30, 202 P.3d at 1265-75.

Traditionally, however, an award of attorneys’ fees and costs is

reviewed for abuse of discretion.        An abuse of discretion occurs

“where the trial court has clearly exceeded the bounds of reason

or disregarded rules or principles of law or practice to the

substantial detriment of a party litigant.”          Maui Tomorrow, 110

Hawai#i at 242, 131 P.3d at 525 (citations and internal quotation

marks omitted).    Sierra Club II does also state that “‘[t]he

trial court’s grant or denial of attorneys’ fees and costs is
reviewed under the abuse of discretion standard[,]’” Sierra Club

II, 120 Hawai#i at 197, 202 P.3d at 1242 (original brackets

omitted) (citations omitted) (quoting Kamaka v. Goodsill Anderson

Quinn & Stifel, 117 Hawai#i 92, 105, 176 P.3d 91, 104 (2008)).

We retain the abuse of discretion standard, noting however that

we review de novo whether the trial court disregarded rules or

principles of law that arise in deciding whether or not a party




                                    16
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



satisfies the three factors of the private attorney general

doctrine.

                                   VII.

                                    A.

            As noted, the first criterion of the private attorney

general doctrine is “the strength or societal importance of the

public policy vindicated by the litigation[.]”          Sierra Club II,
120 Hawai#i at 218, 202 P.3d at 1263 (citations omitted).

Inasmuch as the court’s ruling was integral to the future use of

Irwin Park as a public park and historic site and ATDC’s

statutory grant of authority pursuant to Chapter § 206J, Scenic

Hawai#i’s intervention in the underlying action satisfies the

first prong of the private attorney general doctrine.

            In the instant case, the issues that arise with respect

to the first prong appear to be twofold.         Initially, there is a

question of the “strength or societal importance of the public

policy” advocated by Scenic Hawai#i.        Sierra Club II, 120 Hawai#i
at 218, 202 P.3d at 1263 (citations omitted).          In its

Application, Scenic Hawai#i characterizes the public policy it

vindicated as both “preserving Irwin Park for all residents and

visitors” and “holding ATDC and the State to its statutory duty

to preserve [Irwin] Park for the public good,” specifically, the

State’s statutory duty to “retain the park ‘as a public park to

beautify the entrance to Honolulu Harbor.’”




                                    17
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



          In Waiahole II, this court held that the first prong of

the doctrine was satisfied because the case “involved

constitutional rights of profound significance.”           96 Hawai#i at

31, 25 P.3d at 806.     In that case, the underlying action, In re

Water Use Permit Applications, 94 Hawai#i 97, 9 P.3d 409 (2000)

(Waiahole I), had established, inter alia, that in light of the

mandate of Article XI, sections 1 and 7 of the Hawai#i
Constitution, the State Water Code did not supplant or override

the public trust doctrine in Hawai#i, and that ground water was

included as part of the water resources trust.          Id. at 131-35, 9

P.3d at 443-449.

          This court’s opinion in Waiahole II also quoted a long

passage from the California Supreme Court’s decision in Serrano,

setting forth the policies underlying the doctrine.           Waiahole II,

96 Hawai#i at 30, 25 P.3d at 805.        It stated that the goal of the

doctrine is to award attorneys’ fees to “deserving interests”

“‘to the end that support may be provided for the representation
of interests of similar character in future litigation.’”             Id.

(quoting Serrano, 569 P.3d at 1313-14).         This court applied the

doctrine in Sierra Club II, and concluded that the plaintiff had

vindicated an important public policy where it “establish[ed] the

principle of procedural standing in environmental law in Hawai#i

and clarif[ied] the importance of addressing the secondary

impacts of a project in the environmental review process pursuant

to HRS Chapter 343.”     120 Hawai#i at 220, 202 P.3d at 1265.


                                    18
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



           Simply because this case relates to a discrete piece of

property does not mean that Scenic Hawai#i has not advocated an

important public policy.      The preservation of public parks and

historic sites in the State represents a significant public

concern.   See HRS § 6E-1 (2009) (“The Constitution of the State

of Hawai#i recognizes the value of conserving and developing the

historic and cultural property within the state for the public
good.”); HRS § 184-2(3) (2011) (providing for new parks and

parkways to be established).       Thus, Scenic Hawai#i’s vindication

of this public policy with respect to one particular public park

and historic site, in this case, Irwin Park, would satisfy the

first prong of the doctrine.       Furthermore, the award of fees for

the preservation of this particular park and historic site would

further an ultimate goal of the private attorney general

doctrine, as articulated in Waiahole II, “that support may be

provided for the representation of interests of similar character

in future litigation.’”     96 Hawai#i at 30, 25 P.3d at 805
(quoting Serrano, 569 P.3d at 1313-14).

           The second issue with respect to this prong, however,

is the question of whether Scenic Hawai#i in fact “vindicated”

this important public policy through the underlying litigation.

It was on this issue that the ICA made its determination that

Scenic Hawai#i did not satisfy the first factor, holding, as

noted, that the public policy advocated by Scenic Hawai#i had no

connection to the factual dispute at issue in the underlying


                                    19
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



case.   In re Honolulu Const., 129 Hawai#i at 74, 293 P.3d at 147.

The ICA further held that “the [] [c]ourt’s ruling on the

Petition was only tangential to the ultimate disposition and

future use of Irwin Park and did not include any determination as

to whether ATDC’s intended use was a violation of HRS § 206J-6 or

in contravention of Hawai#i Historic Preservation Law, HRS

Chapter 6E.”   Id. at 74-75, 293 P.3d at 147-48.
           Respectfully, this interpretation of the first prong of

the doctrine is too restrictive.         Considering “the strength or

societal importance of the public policy vindicated by the

litigation,” Sierra Club II, 120 Hawai#i at 218, 202 P.3d at 1263

(citations omitted), requires that the litigation have vindicated

a public policy, but does not require that the public policy be

the subject of the litigation itself.         Instead, an organization

may seek to vindicate public policy through litigation on

discrete issues, so long as the resolution of the litigation in

favor of the organization vindicates a public policy goal, and
that policy satisfies the first prong of the test.           Black’s Law

Dictionary defines “vindicate,” in relevant part, as “[t]o

assert, maintain, or affirm (one’s interest) by action[,]” as

well as “[t]o defend (one’s interest) against interference or

encroachment[].”    Black’s Law Dictionary 1705 (9th ed. 2009).            It

is clear that, in intervening in the underlying action in the

instant case, Scenic Hawai#i was “assert[ing], maintain[ing], or




                                    20
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



affirm[ing]” the important public policy goal of preserving

public parks and historic sites.         Id.

          ATDC argues that public policy goals were not

vindicated by the litigation because they were not the subject of

the litigation.    Under the facts of this case, it can hardly be

said that “[a] public interest in preserving open spaces had

nothing to do with the factual question of whether Mrs. Fagan had
waived the deed restriction.”       Instead, as Scenic Hawai#i urges,

“the Petition . . . directly and necessarily implicated the

public policy issue of the preservation of Irwin Park.”            There

was no other purpose to ATDC’s Petition than to expunge the deed

restriction requiring that the land be designated as a public

park.

          At the heart of the Petition was ATDC’s attempt to

abrogate the deed provision that required the Irwin Park property

to remain a park.    The effect of the expungement sought by ATDC

would be to repeal the mandate in HRS § 206J-6(c) and to nullify
the property’s placement on the list of historic places.

Therefore, to deny Scenic Hawai#i fees would be an overly-

formalistic application of what it means to vindicate an

important public policy.      Scenic Hawai#i has thus satisfied the

first criterion of the doctrine.

                                    B.

                                    1.

          The second criterion of the doctrine considers “the


                                    21
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



necessity for private enforcement and the magnitude of the

resultant burden on the plaintiff[.]”        Sierra Club II, 120

Hawai#i at 218, 202 P.3d at 1263.        In explaining Hawai#i’s

adoption of the doctrine, Waiahole II stated that:
          “In the complex society in which we live it frequently
          occurs that citizens in great numbers and across a broad
          spectrum have interests in common. These, while of enormous
          significance to the society as a whole, do not involve the
          fortunes of a single individual to the extent necessary to
          encourage their private vindication in the courts.”

96 Hawai#i at 30, 25 P.3d at 802 (quoting Serrano, 569 P.2d at

1313).   In Waiahole I, the plaintiffs contested a decision by the

Commission on Water Resource Management in which it apportioned

water rights “for various agricultural, leeward offstream, and

nonagricultural uses, established a non-permitted ground water

buffer, and denied various water use permits.”          Maui Tomorrow,

110 Hawai#i at 244, 131 P.3d at 527 (citing Waiahole I, 94 Hawai#i

at 116-17, 9 P.2d at 428-29).

          In Waiahole II, this court held that the action brought

by plaintiffs in Waiahole I did not satisfy the second prong of
the private attorney general doctrine because the plaintiffs did

not “single-handedly challenge[] a previously established

government law or policy,” but, rather, “challenged the decision

of a tribunal in an adversarial proceeding not contesting any

action or policy of the government.”        Waiahole II, 96 Hawai#i at

31-32, 25 P.3d at 806-07.      The plaintiff “represented one of many

competing public and private interests in an adversarial




                                    22
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



proceeding,” and thus was not the sole representative challenging

an established governmental policy.        Id.

            In Maui Tomorrow, this court similarly held that the

plaintiff’s action could not satisfy the second prong of the

doctrine.     There, this court noted that the State had not

abandoned or actively opposed the plaintiff’s cause, but rather,

that the Board of Land and Natural Resources “was under the
impression, although erroneous, that the duty was to be carried

out by another agency.”     110 Hawai#i at 245, 131 P.3d at 528.

Thus, in Maui Tomorrow, the agency did not abrogate its duty, but

rather disagreed with the plaintiffs about which agency was

required to satisfy that duty.       Id.

            In Sierra Club II, on the other hand, this court held

that the plaintiff did satisfy this prong of the doctrine because

it was necessary for the plaintiff to bring the action to enforce

the duties owed by Department of Transportation (DOT) to the

public under the Hawai#i Constitution.        120 Hawai#i at 220, 202
P.3d at 1265.     Further, it held that Sierra Club and the other

plaintiffs were “solely responsible for challenging the DOT’s

erroneous application of its responsibilities under HRS chapter

343.”   Id.    This court distinguished the facts from Waiahole II

and Maui Tomorrow by noting that in the underlying case, the DOT

had not recognized its duty, and instead “wholly abandoned” that

duty.   Id. at 221, 202 P.3d at 1266.




                                    23
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



           The ICA held, as discussed, that Scenic Hawai#i could

not satisfy this prong for two reasons.         First, it held that

there were “actual respondents [Olds, Bogart and the Foundation]

who vigorously litigated their private interests.”           In re

Honolulu Const., 129 Hawai#i at 75, 293 P.3d at 148.           Second, it

held that, “even if we assume that the public’s interests were at

issue in this case and the State did not represent the general
public’s interest in maintaining Irwin Park in its current form,

it appears that the City’s intervention eliminated any need for

‘private enforcement.’”     Id. (emphasis added).

           The private attorney general doctrine is an equitable

rule.   Sierra Club II, 120 Hawai#i at 218, 202 P.3d at 1263.              As

such, the court may grant attorneys’ fees where equitable so long

as the party requesting such fees satisfies the three prongs of

the doctrine.   It is not axiomatic that if a private party is

named as a respondent or defendant in a particular litigation, an

organization representing the public interest in the same
litigation can never recover attorneys’ fees pursuant to the

private attorney general doctrine.        Rather, a party representing

the public interest along with other parties may still be “solely

responsible” for advocating the public interest, see Sierra Club

II, 120 Hawai#i at 220, 202 P.3d at 1265, despite the fact that

private parties are named in the litigation.

                                    2.

           In the instant case, Scenic Hawai#i alleges that at the


                                    24
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



time it intervened in the litigation, it was not evident that any

other private or public entities would be advocating for the

public interest.    When Scenic Hawai#i moved to intervene, it was

not clear if the private entities were in fact “vind[icating]”

the public interest in the courts.        96 Hawai#i at 31-32, 25 P.3d

at 806-07.   As part of its Supplemental Briefing in Support of

Motion for Attorneys’ Fees and Costs, filed on January 20, 2009,
Scenic Hawai#i attached Declarations of Olds and Bogart.

Bogart’s Declaration stated that, “[u]ltimately we did not

approve of the State of Hawaii’s plans for Irwin Park, and we

sided with Scenic Hawai#i in an effort to preserve Irwin Park as

a park for the citizens of Honolulu.”        (Emphasis added.)      It

further stated that, “[b]ut for the efforts of Scenic Hawai#i and

the other Preservation Organizations, we would not have been made

aware of the significance of Irwin Park and its importance to the

residents of Honolulu.”     (Emphasis added.)      Olds’ Declaration

contained similar statements.       The Declarations of Olds and
Bogart state that each of them were also authorized to speak on

behalf of the Foundation.

          Moreover, at the time of Scenic Hawai#i’s intervention

in the suit, the government entity, ATDC, actively opposed Scenic

Hawai#i’s cause through its Petition.        This is distinguishable

from Maui Tomorrow, where, as noted, this court denied attorneys’

fees in part on the premise that the Board of Land and Natural

Resources had not wholly abandoned or actively opposed the


                                    25
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



plaintiff’s cause.      See 110 Hawai#i at 245, 131 P.3d at 528.            As

related, the State and DLNR responded to the court’s Order to

Show Cause by indicating their support of ATDC’s filing of the

Petition.    Thus, the State and DLNR also opposed Scenic Hawai#i’s

cause once they joined in the litigation.          The City had

intervened in the suit as well and joined in the Motions to

dismiss filed by Scenic Hawai#i and the Foundation’s Motions to
Dismiss the Petition to Expunge the Deed Restriction.             But Scenic

Hawai#i maintains that the City, to some extent, rode the

coattails of Scenic Hawai#i after the City’s intervention in the

suit.12

            At its hearing on March 27, 2009, the court heard

arguments as to whether Scenic Hawai#i could satisfy the second

prong of the doctrine.      The court, taking into consideration the

Olds and Bogart declarations, stated that it was inclined to

award Scenic Hawai#i fees and costs from the beginning of its

involvement in the suit until its “active participation was not
necessary.”    At the time, the court deemed this to be “when

respondents Olds and Bogart filed their answer contesting the

[P]etition.”    As to Scenic Hawai#i’s participation after the

involvement of Olds and Bogart, the court stated that “[i]n light

      12
            After Serrano, California courts have held that California’s
statute setting out three factors analogous to our private attorney general
doctrine, “does not proscribe payment of attorneys fees to private plaintiffs
who successfully initiate and try a private lawsuit for the public benefit
solely because the [government has] initiated a similar action which is
consolidated for trial with that brought by such plaintiff.” Comm. to Defend
Reproductive Rights v. A Free Pregnancy Center, 280 Cal.Rptr. 329, 336 (Cal.
Ct. App. 1991) (emphasis added); see In re State Water Resources Control Bd.
Cases, 73 Cal.Rptr.3d 842, 849 (Cal. Ct. App. 2008).

                                     26
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



of such protection for the public interest, there was no

necessity for [Scenic Hawai#i] to participate fully and actively

in the opposition to the petition beyond a modicum of

monitoring.”    Later, however, the court reconsidered this

position, and concluded that Scenic Hawai#i was entitled to an

award of all its “reasonable attorney’s fees and costs.”

            There was a sound basis for the court’s award of
attorneys’ fees and costs for Scenic Hawai#i’s participation in

the suit.    Here, according to the signed declarations of Olds and

Bogart, “[b]ut for the efforts of Scenic Hawai#i,” the private

parties “may not have thus participated in this litigation.”

This does not imply that organizations or parties representing

the public interest may always recover attorneys’ fees if they

become involved in a lawsuit prior to the active involvement of

any other parties, thereby creating a race to intervene.

            But here, according to the signed declarations of Olds

and Bogart, it was Scenic Hawai#i that made them aware of the
significance of Irwin Park.      Scenic Hawai#i moved swiftly to

intervene before Olds and Bogart answered the Petition.            There

was only a brief time between when the ATDC filed its Petition on

May 15, 2001, and the date of the Order to Show Cause hearing, on

June 18th, 2001, as noted by Scenic Hawai#i.         Accordingly, had

Scenic Hawai#i not moved to intervene, ATDC might very well have

prevailed in the face of a lack of opposition, abrogating not

only the legislative mandate that Irwin Park remain a park, see


                                    27
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



HRS § 206J-6(c), but also demolishing the park as a historic

site.   Under these circumstances, Scenic Hawai#i is entitled to

attorneys’ fees as awarded by the court, pursuant to the private

attorney general doctrine.13

                                     C.

            As to the third criterion, “the number of people

standing to benefit from the decision,” Sierra Club II, 120
Hawai#i at 218, 202 P.3d at 1263 (citations omitted), this court

has concluded that prong is satisfied where the plaintiffs had

vindicated procedural rights related to environmental review.

See Sierra Club v. Dept. of Transp., 115 Hawai#i 299, 304, 167

P.3d 292, 297 (2007) (Sierra Club I).         In Waiahole II, this court

recognized that the third prong of the doctrine is met where “all

citizens of the state, present and future, stood to benefit from

the decision.”     96 Hawai#i at 31, 25 P.3d at 806 (citing Waiahole

I, 94 Hawai#i at 198, 9 P.3d at 510 (recognizing the “ultimate

importance of these matters to the present and future generations
of our state”)).

            To reiterate, in Sierra Club II, this court held that

the underlying case provided a public benefit, because “it [was]

generally applicable law that established procedural standing in

environmental law and clarified the need to address secondary

impacts in environmental review pursuant to HRS chapter 343 and


      13
            We observe that ATDC did not challenge the amount of fees granted
by the court or contend that Scenic Hawai#i’s fees should be apportioned
between fees incurred before Olds and Bogart filed their Answer and fees
incurred thereafter.

                                     28
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



[would] benefit large numbers of people over long periods of

time.”    120 Hawai#i at 1266, 202 P.3d at 221.       This court further

pointed to the opinion in the underlying case, which stated

explicitly that, “‘[a]ll parties involved and society as a whole

would have benefitted had the public been allowed to participate

in the review process of the Superferry project, as was

envisioned by the legislature when it enacted the Hawai#i
Environmental Policy Act.’”      Id. (quoting Sierra Club I, 115

Hawai#i at 304, 167 P.3d at 297).

            Our case law on the private attorney general doctrine

has not yet addressed a situation where the public policy

involves a discrete property or historic site open to the general

public.    In this case, benefits would clearly accrue to residents

and tourists who visit the Aloha Tower area through the continued

preservation of Irwin Park.      The court’s Conclusions of Law in

the underlying litigation support this view, stating that “[t]he

Property is, and remains, subject to the restriction that it be
used as a public park to beautify the entrance to Honolulu

Harbor.”

            Scenic Hawai#i cites to Bitterroot River Protective

Ass’n v. Bitterroot Conservation District, 251 P.3d 131 (Mont.

2011), a Montana Supreme Court case in support of its argument as

to the third prong.     In Bitterroot, the Montana court considered

the same three factors in determining whether a group seeking

declaration that a particular waterway was subject to the state’s


                                    29
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



Natural Streambed and Land Preservation Act and Stream Access Law

was entitled to attorneys’ fees.         251 P.3d at 140.    Bitterroot

affirmed the district court’s determination that the decision

clarified not only the status of the waterway at issue in the

underlying litigation, but also the status of other public waters

in the state, and therefore the third prong was satisfied.             Id.

           As in the instant case, Bitterroot involved a discrete
determination, rather than a direct challenge to a law or policy.

See id.    The Montana court reiterated the district court’s

statement that the case was of “statewide importance to all

Montanans,” because “the decision clarified the status of other

public waters in the state apart from the [public water at

issue].”   Id.   Thus, inasmuch as the determination regarding one

waterway had an impact on other waterways in the state, the

Montana supreme court held that the third prong had been

satisfied.

           Scenic Hawai#i points to the precedential value of the
litigation in this case in establishing that “the State and its

agencies must abide by its obligations and statutory requirements

. . . .”   HRS § 206J-6 does prescribe statutory limitations on

the powers of ATDC with respect to Irwin Park, which ATDC

presumably attempted to bypass through its Petition.            See HRS §

206J-6(c).    As noted, by way of its Petition, ATDC sought to

remove the reservations and conditions explicitly referenced in

the statute.     This litigation concerned a specific property, but


                                    30
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



the result vindicated the dedication of public parks and historic

sites across the state.     The continued applicability of the

reservations and conditions from the Fagan Deed in the use of

Irwin Park helps to ensure the viability of statutory controls

set forth by the legislature on the use of property by public

agencies or instrumentalities of the state, particularly when

such controls involve a park or historic site.          By opposing the
Petition and involving the private parties in the suit, Scenic

Hawai#i helped to set precedent that agencies may not easily

subvert statutory limitations through indirect actions.

          The number of people standing to benefit by the

litigation is significant in terms of both the use of the park

itself and the preservation of the park’s historical

significance.   The underlying case addressed ATDC’s efforts to

remove a particular public park, but the litigation also

prevented ATDC from altering a historic site and acting in

contravention of HRS § 206J-6(c) and Fagan’s donative intent.
          This case has general precedential value for enforcing

governmental adherence to the dedication of private land for

public parks and as historic sites, and for the enforcement of

the government’s commitments to the preservation of such parks

and historic sites.     Cf. Kaleikini v. Yoshioka, No. SCAP-11-

0000611, 2013 WL 1844892, at *9 (May 2, 2013) (holding that the

third prong of the doctrine is met where, inter alia, the

underlying litigation “ensured that historic preservation laws


                                    31
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



will be enforced as written.”).       These are the types of causes

that have value to society as a whole, but which would not

necessarily be vindicated by a single individual.           See Sierra

Club II, 120 Hawai#i at 219, 202 P.3d at 1264.          Therefore, the

third prong of the doctrine is satisfied in this case.

                                   VIII.

          In conclusion, all three prongs of the private attorney
general doctrine were satisfied.         The ICA’s January 18, 2013

judgment thus is reversed, and the court’s Final Judgment entered

on March 29, 2010 is affirmed.

John T. Hoshibata,                   /s/ Mark E. Recktenwald
Rex Y. Fujichaku,
and Dana A. Barbata,                 /s/ Paula A. Nakayama
for petitioner
                                     /s/ Simeon R. Acoba, Jr.
Deirdre Marie-Iha,
for respondent                       /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                    32